Citation Nr: 1131661	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation, in excess of 10 percent, for chronic duodenal ulcer with jejunal diverticulum.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to January 1963 and from September 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA) which granted entitlement to service connection for PTSD (30%, effective from October 18, 2006) and continued a 10 percent evaluation for a chronic duodenal ulcer with jejunal diverticulum.  

The Veteran testified before a Decision Review Officer at a December 2008 RO hearing.  A transcript of the hearing has been associated with the claims file.

In a January 2009 rating decision, the RO granted an increased evaluation to 50 percent for PTSD, effective October 18, 2006.  In any event, the issue pertaining to the rating of this disability remains before the Board because the increased evaluation that was awarded by the January 2009 determination was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for an increased rating for his service connected PTSD is characterized as is listed on the cover page of this decision.  

For the reasons set for the below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary to adjudicate the issues on appeal.  

The Veteran contends, in essence, that the symptoms of his service-connected PTSD and duodenal ulcer have worsened since the time of his prior VA examinations.  With regard to his PTSD, the Veteran reported ongoing treatment since the time of his most recent examination in June 2007 and intensifying feelings of claustrophobia and depression.  He also reported that he had recently been fired from his job due, in part, to his symptoms of PTSD.  VA psychiatric treatment records from 2008 show evidence of treatment for depression, hallucinations, and cognitive deficits.  Notably, these records were added to the claims file since the June 2007 VA psychiatric examination.

Regarding the Veteran's ulcer, he recently reported worsening stomach aches and pains, nausea with an increased frequency of vomiting, and difficulty sleeping due to stomach pain.  Further review of the claims folder indicates that the Veteran last underwent a VA examination of this disability in May 2007.  

The Board notes that the Veteran's most recent VA examinations (May and June 2007), pertaining to the Veteran's disabilities, are now over four years old and do not contemplate the Veteran's contentions regarding the current severity of his symptomatology.  Further, they do not contemplate the additional treatment records associated with the claims file.  [Treatment records from the Social Security Administration (from 1998 to 1999) and records from the Indianapolis VA Medical Center (from 2007 to 2010) have since been associated with the claims file.]  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Thus, new VA medical examinations are necessary in order to determine the Veteran's complete disability picture. 

Additionally, the Board acknowledges that the Veteran has asserted a claim of unemployability due to his service-connected disabilities.  At a December 2008 RO hearing, the Veteran reported that he was recently fired from his job due, in part, to symptoms associated with his PTSD, to include difficulty concentrating and feelings of claustrophobia.  A December 2008 VA psychiatric treatment record noted that the Veteran had recently been "let go" from his job.  There is no indication in the record that the Veteran is currently employed.  

Thus, in light of the fact that the Veteran's current claim is one for an increased disability evaluation, the issue of TDIU must be included in this appeal.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that, although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  Specifically, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An examination is warranted in this regard.

Upon review of the current record, the Board finds that a medical opinion is needed to decided the Veteran's claim for a TDIU.  Accordingly, the VA examinations conducted pursuant to this Remand should include an opinion from the examiner as to whether the Veteran's service-connected disabilities render him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter, pursuant to the Veterans Claims Assistance Act of 2000, with regard to the issue of entitlement to a TDIU.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  

The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.  More specifically, the examiner should address any cognitive deficits, as set forth in the December 2008 VA treatment record, and discuss whether such deficits are related to PTSD or other disorder.

The examiner should also comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of gainful employment and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in unemployability.  In answering this question, the examiner may discuss the obstacles and challenges that the Veteran might face on a job as a result of his PTSD; the Veteran's level of education, special training, and previous work experience in arriving at a conclusion; but not his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment despite his service-connected PTSD, not whether he can find employment.

A complete rationale for all opinions should be provided.  

3.  Schedule the Veteran for a VA examination to determine the extent and severity of his chronic duodenal ulcer with jejunal diverticulum.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected chronic duodenal ulcer with jejunal diverticulum.  Specifically, the examiner should discuss the presence (including severity and frequency per year), or absence, of vomiting, hematemesis or melena, anemia, and weight loss and opine as to the approximate number of incapacitating episodes per year and as to whether the associated symptoms are productive of definite impairment of the Veteran's health.  

In addition, the examiner should also comment on the effect of the Veteran's service-connected chronic duodenal ulcer with jejunal diverticulum on his ability to engage in any type of gainful employment and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in unemployability.  In answering this question, the examiner may discuss the obstacles and challenges that the Veteran might face on a job as a result of his ulcer; the Veteran's level of education, special training, and previous work experience in arriving at a conclusion; but not his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment despite his service-connected ulcer, not whether he can find employment.

A complete rationale for all opinions should be provided.  

4.  Ensure that the examination reports are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.

5.  Following the above, the AMC/RO should readjudicate the issues on appeal.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


